Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendments filed on 06/17/2022. 
Claims 1-19 have been canceled. 
Claims 20-41 have been newly added. 
Claims 20-41 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 20-41 are directed to a method, which are statutory classes of invention.    
Nevertheless, independent claim 20 is directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or managing an inventory of reusable food service ware (FSW) units, in this case. The independent claims recite the providing, receiving, receiving, and updating in a database... to the first count steps which are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Commercial Legal Interactions” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of managing an inventory of reusable food service ware (FSW) units using these additional elements: system. These additional elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-41 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, “allocating each of the collected FSW units to one or more respective food vendors who previously provided the respective collected FSW unit to said customer.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis “US 2019/021522 A1” (Wallis) in view of Hanajima et al. “US 2019/0051408 A1” (Han).
Regarding Claim 20:  A method of managing an inventory of reusable food service ware (FSW) units, comprising the following steps:
providing a plurality of FSW units to at least one food vendor (at least see Wallis Abstract; Fig. 1A-1B);
receiving from a customer an order for a food item to be fulfilled by said food vendor utilizing one of said plurality of FSW units (at least see Wallis [0028]-[0030]);

maintaining in a database a record associating said one of said plurality of FSW units with said customer (at least see Wallis Abstract; [0014]);
delivering said food item to said customer utilizing said one of said plurality of FSW units (at least see Wallis Abstract; [0019] and [0028]);
in conjunction with the delivery of said food item by a delivery service courier, collecting from said customer additional FSW units which may already be in the possession of said customer (at least see Wallis Abstract; [0058]); and
Wallis disclose the claimed invention but fails to explicitly disclose allocating each of the collected FSW units to one or more respective food vendors who previously provided the respective collected FSW unit to said customer. However, Han disclose this (at least see Han Abstract; Figs.11-12; [0091]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Han’s teachings in Wallis’s REUSABLE FOOD OR BEVERAGE RELATED PRODUCT MANAGEMENT SYSTEM enabled, for the advantage of better of control to make reusable products between consumers and vendors to easy process. 
Regarding Claim 21:  The method of claim 20, further comprising the step of maintaining a count of the number of FSW units provided to said vendor (at least see Wallis [0019]).
Regarding Claim 22:  The method of claim 20, further comprising the step of maintaining a count of the number of FSW units used by said vendor (at least see Wallis Fig. 3).
Regarding Claim 23:  The method of claim 21, further comprising the step of adjusting the count of the number of FSW units provided to said vendor based on any collected FSW units which were previously provided by said vendor  (at least see Wallis Fig. 1A).
Regarding Claim 24:  The method of claim 20, further comprising the step of maintaining a count of FSW units provided to said customer (at least see Wallis [0027]).
Regarding Claim 25:  The method of claim 24, further comprising the step of adjusting the count of FSW units provided to said customer based on any collected FSW units collected from said customer  (at least see Wallis [0027]).
Regarding Claim 26:  The method of claim 20, further comprising the step of maintaining a date and time indicating when the plurality of FSW units were provided to said food vendor.
Regarding Claim 27:  The method of claim 20, further comprising the step of maintaining a date and time indicating when the delivery including said FSW unit was provided to said customer (at least see Wallis [0015]).
Regarding Claim 28:  The method of claim 20, further comprising the step of maintaining a date and time indicating when the delivery service courier collected said FSW unit from said customer (at least see Wallis Fig. 1B).
Regarding Claim 29:  The method of claim 24, further comprising the step of generating a charge to said customer when the count of FSW units provided to said customer exceeds a first threshold (at least see Wallis [0029]).
Response to Arguments
Applicant’s arguments with respect to claims 20-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627